Citation Nr: 0911869	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-11 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $8,951.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patrick Alberts, Law Clerk





INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1969.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal of a September 
2005 rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  
An RO hearing was held in September 2005.

The issue concerning the waiver of an overpayment of pension 
benefits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran served as a door gunner in Vietnam.

2.  Medical evidence links the Veteran's diagnosis of PTSD to 
in-service stressors that have been corroborated.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Under 38 
U.S.C.A. § 5103A, VA also has certain duties to assist the 
Veteran in his claim.  Given the favorable outcome detailed 
below, an assessment of VA's duties to notify and assist the 
Veteran are not necessary.

Factual Background

The Veteran's DA Form 20 indicates that he served with the 
174th Avn Co (Aviation Company) from January 1968 through 
June 1968 in the Republic of Vietnam.  His principal duty 
during this time was as a door gunner stationed in Duc Pho 
during the enemy Tet Offensive.  The Veteran's DD Form 214 
indicates that his awards and decorations during his service 
in Vietnam include both the Air Craft Crewman Badge and the 
Air Medal.  The Veteran's service treatment records do not 
indicate treatment for PTSD or its symptoms. 

In the Veteran's April 2005 statement supporting his PTSD 
claim, he noted that he was exposed to constant enemy fire 
for over a month while serving in Vietnam and that he was 
witness to the death of his crew chief.  He also indicated 
that he was witness to many deaths of both U.S. soldiers and 
Viet Cong while serving as a helicopter door gunner. 

The Veteran attended a VA examination in August 2005.  
Following evaluation of the Veteran the examiner concluded 
that although the Veteran did report stressors sufficient to 
lead to PTSD, he did not fulfill the symptomatic criteria of 
PTSD.  The examiner determined that a diagnosis of PTSD under 
the criteria set forth in the Diagnostic and Statistical 
Manual of Mental Disorders, 4th edition (DSM-IV) was not 
appropriate.

In support of his claim, the Veteran submitted a private 
medical opinion dated in December 2005 from William Calvert, 
Ph.D.  The Veteran reported that he slept for four hours a 
night, had trouble controlling his anger, difficulty 
expressing emotion, and was hypervigilant.  The Veteran 
indicated that he was taking sleep medication.  His mother 
and girlfriend indicated that he screamed and thrashed in his 
sleep and that he had difficulty maintaining a conversation.  
Dr. Calvert opined that the Veteran suffered from PTSD due to 
his preference for social isolation and his habitual 
occupational problems combined with the severe combat stress 
he experienced in Vietnam.

At a September 2006 VA consultation, the examiner again 
concluded that the findings did not support the diagnosis of 
PTSD.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service 
connection for PTSD requires (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); 38 U.S.C.A. § 1154(b), 38 
C.F.R. § 3.304 (regarding combat Veterans); Cohen v. Brown, 
10 Vet. App. 128 (1997).

The Board does not find it  necessary to determine whether 
the Veteran had combat service.  The Veterans's service 
personnel records confirm that the Veteran was a door gunner 
in service who flew multiple missions while stationed in 
Vietnam.  His alleged stressors are consistent with his 
service as a door gunner.  

Although the August 2005 VA examiner concluded that the 
Veteran did not report sufficient symptoms to warrant a 
diagnosis of PTSD, Dr. Calvert concluded the opposite, and 
linked the Veteran's PTSD to his claimed service stressors.  
Resolving reasonable doubt in favor of the Veteran, the Board 
finds that the Veteran does have a current diagnosis of PTSD.

The Veteran's reported in-service stressors are consistent 
with his corroborated service as a door gunner.  In addition, 
he has a current diagnosis of PTSD, and there is medical 
evidence of a link between his stressors and the diagnosis of 
PTSD.  Thus, the Board finds that the evidence is at least in 
equipoise and therefore supports service connection for PTSD.  
38 U.S.C.A. § 5107(b).  The appeal is granted.


ORDER

Service connection for PTSD is granted.


REMAND

In July 2005, the Veteran was informed that he was 
responsible for repaying an overpayment of VA pension 
benefits in the calculated amount of $34,096.00.  Later in 
July 2005 he requested waiver of the referenced overpayment.  
In December 2005 and February 2006 decisions, VA denied the 
Veteran's request for waiver of the overpayment.  In March 
2006, the Veteran submitted his notice of disagreement with 
VA's denial of waiver of the overpayment.  In February 2007, 
VA granted a partial waiver of the overpayment, determining 
that the Veteran was only responsible for an overpayment in 
the calculated amount of $8,951.00.  Although a March 2007 
correspondence from VA's Debt Management Center informed him 
that VA had approved his request for a waiver, as already 
noted, the waiver was granted only in part.  The Board points 
out that it is irrelevant that the $8,951 for which the 
Veteran remained responsible had already been recouped; he 
still retains the right to continue his appeal for waiver of 
the entire amount of the overpayment.  The record reflects 
that he has not been issued a statement of the case in 
response to his March 2006 notice of disagreement.

When there has been an initial RO adjudication of a claim and 
the Veteran submits a "written communication" expressing 
disagreement and a "desire to contest the result," a notice 
of disagreement has been filed as to its denial and a 
statement of the case (SOC) is required. 38 C.F.R. §§ 19.26, 
20.201 (2008). Accordingly, the Board must remand the issue 
for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should take all indicated action to 
issue a statement of the case to the 
Veteran and his representative addressing 
the issue of entitlement to waiver of 
overpayment of VA pension benefits in the 
calculated amount of $8,951.00.  The 
veteran should be clearly advised of the 
need to file a timely substantive appeal 
with respect to the December 2005 
decision.  If a timely substantive appeal 
is thereafter submitted with respect to 
this issue, the RO should undertake any 
other indicated development.  If, and only 
if, a timely appeal has been perfected, 
this issue should be certified on appeal 
to the Board for the purpose of appellate 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


